Citation Nr: 0801066	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include glaucoma.

2.  Entitlement to a rating in excess of 40 percent for 
status post hemigastrectomy for duodenal ulcer with 
gastroesophageal reflux and dumping syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In November 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

At the November 2007 hearing before the undersigned the 
veteran raised a new claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

On November 8, 2007, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal of 
entitlement to service connection for an eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claim of entitlement to service 
connection for an eye disorder, to include glaucoma; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal to 
the issue is dismissed.


ORDER

The claim of entitlement to service connection for an eye 
disorder, to include glaucoma is dismissed.


REMAND

At the Travel Board hearing, the veteran stated that his 
service-connected status post hemigastrectomy for duodenal 
ulcer with gastroesophageal reflux disease and dumping 
syndrome is more severe than contemplated by the currently 
assigned 40 percent rating.  Specifically, the veteran has 
stated that this disability has worsened since his last VA 
examination in December 2002.  Given that more than five 
years have elapsed since that study a new VA examination is 
in order.  38 C.F.R. § 3.326 (2007); Green v. Derwinski, 1 
Vet. App. 121 (1991). 

Additionally, at the Travel Board hearing, the veteran 
indicated that he receives treatment exclusively through VA, 
and that in May 2007 he was diagnosed with anemia.  The 
claims file only contains VA medical records through January 
2005.  Therefore, up-to-date VA treatment records should be 
obtained.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes a request to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.  The letter should also provide 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  The RO must undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  In any event, the 
RO must obtain all VA treatment records 
dating since January 2005 and associate 
them with the claims folder.

3.  Then, the RO must schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the severity of the veteran's 
status post hemigastrectomy for duodenal 
ulcer with gastroesophageal reflux 
disease and dumping syndrome.  The claims 
folder must be provided to the examiner 
for review.  All indicated studies should 
be performed.  Following the examination 
the examiner must opine whether the 
veteran's disorder is moderate or severe; 
and  whether it is associated with 
nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic 
symptoms, and/or weight loss with 
malnutrition and anemia.  The examiner 
must also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim under 
all appropriate statutory and 
regulatory provisions and legal 
theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided 
with a supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


